DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 2/19/2021. Claims 9-29 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 10-29 are rejected for their dependency of claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-17, 19-21 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0019843) in view of Liang et al. (US Pub. No. 2020/0351060).
Regarding claim 9, Papasakellariou discloses a method for wireless communication at a user equipment (UE) in a shared radio frequency spectrum band (figure 1), comprising:
identifying at least one downlink channel monitoring occasion (abstract, paragraphs 5, 58, 59, 182: multiple DCI formats in plurality of PDCCHs);
	determining a HARQ acknowledgement (ACK) codebook size based at least in part on a number of configured HARQ processes, on the downlink channel monitoring occasions (paragraphs 117, 155, 175, 177, 179, 182: UE determines HARQ ACK codebook size (4) based on information from DCIs), or a combination thereof; and
transmitting the HARQ feedback in accordance with the HARQ ACK codebook size (abstract, paragraphs 5: UE transmits HARQ ACK codebook).
	Papasakellariou does not teach receiving, at the UE, a feedback trigger for transmission of hybrid automatic repeat request (HARQ) feedback, wherein the HARQ- feedback trigger is embedded in a separate downlink control information (DCI), which does not schedule a downlink channel.
	However, in the same field of endeavor, Liang discloses receiving, at the UE, a feedback trigger for transmission of hybrid automatic repeat request (HARQ) feedback, wherein the HARQ- feedback trigger is embedded in a separate downlink control information (DCI), which does not schedule a downlink channel.

	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in receiving, at the UE, a feedback trigger for transmission of hybrid automatic repeat request (HARQ) feedback, wherein the HARQ- feedback trigger is embedded in a separate downlink control information (DCI), which does not schedule a downlink channel.
	The motivation would have been to instruct/trigger the UE(s) to send feedback based on previously received HARQ feedback mode.

Regarding claim 10, all limitations in claim 9 are disclosed above. Papasakellariou does not teach but Liang discloses populating the HARQ feedback based at least in part on the ACK delay indication and receipt of the downlink channel (see figure 5 HARQ-ACK is 2 subframes after DL data; paragraphs 40, 41, 72).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou populating the HARQ feedback based at least in part on the ACK delay indication and receipt of the downlink channel.
	The motivation would have been for timing/mixed HARQ-ACK mode indicated in first trigger.
Regarding claim 11, all limitations in claim 10 are disclosed above. Papasakellariou does not teach but Liang discloses populating the HARQ feedback 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou populating the HARQ feedback using decoding results when an ACK ready time for the downlink channel is before reception of the feedback trigger, wherein the ACK ready time is a function of the ACK delay indication and the receipt of the downlink channel.
 The motivation would have been for timing/mixed HARQ mode.
Regarding claim 12, all limitations in claim 10 are disclosed above. Papasakellariou further teaches wherein populating the HARQ feedback comprises:
populating the HARQ feedback using default values when an ACK ready time for the downlink channel is greater than an ACK transmission time (paragraphs 182, 184: populate feedback based on default/DCI info when ACK ready time is received after the previous ACK transmission time).
Regarding claim 13, all limitations in claim 10 are disclosed above. Papasakellariou further teaches populating the HARQ feedback using an ACK value, a negative ACK (NACK) value (paragraph 182), or a previous ACK/NACK value.
Regarding claim 14, all limitations in claim 9 are disclosed above. Papasakellariou further teaches identifying a duration for the HARQ feedback to be reported; identifying a subset of downlink channel monitoring occasions within the 
Regarding claim 15, all limitations in claim 14 are disclosed above. Papasakellariou further teaches a control message received in downlink control information indicates whether the subset of downlink channel monitoring occasions comprises an ACK transmission time, whether the subset comprises different channel monitoring occasions, or a combination thereof (paragraph 5: ACK transmission time based on information in DCIs/PDCCHs).
Regarding claim 16, all limitations in claim 15 are disclosed above. Papasakellariou does not teach but Liang discloses the ACK transmission time comprises a sum of data transmission time and an ACK delay value, the ACK delay value conveyed in a downlink grant corresponding to the current ACK transmission (paragraphs 42, 72, 45-47, 54: timing/subframes for ACK is indicated in first trigger)
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou the ACK transmission time comprises a sum of data transmission time and an ACK delay value, the ACK delay value conveyed in a downlink grant corresponding to the current ACK transmission.
The motivation would have been for timing mode of HARQ-ACK (paragraph 167).
claim 17, all limitations in claim 9 are disclosed above. Papasakellariou further teaches the message comprises an explicit indication received in downlink control information (paragraph 5).
Regarding claim 19, all limitations in claim 15 are disclosed above. Papasakellariou further teaches a duration of the downlink channel monitoring occasion is based at least in part on: receiving, during a transmission opportunity (TxOp) in which a downlink channel monitoring occasion is to occur but before the downlink channel monitoring occasion occurs, information from which the UE is able to determine the duration of the downlink channel monitoring occasion (abstract and paragraph 5: DCI in PDCCH before receiving PDSCH. Figure 6 show transmission opportunity in PUCCH slots).
Regarding claim 20, all limitations in claim 14 are disclosed above. Papasakellariou further teaches determining the HARQ ACK codebook size comprises:
receiving, in downlink control information, an indication of the number of downlink channel monitoring occasions to include in determining the HARQ ACK codebook size (paragraph 117).
Regarding claim 21, all limitations in claim 14 are disclosed above. Papasakellariou further teaches receiving, in downlink control information, an indication of a set of downlink channel monitoring occasions to include in determining the HARQ ACK codebook size, wherein the set is one of a plurality of predefined sets of downlink channel monitoring occasions (paragraph 182: 3 DCI formats).
Regarding claim 25, all limitations in claim 14 are disclosed above. Papasakellariou further teaches determining the HARQ ACK codebook size based at 
Regarding claim 26, all limitations in claim 14 are disclosed above. Papasakellariou teaches whether the HARQ ACK codebook size determination is to be based on the duration of the at least one downlink channel monitoring occasion or on the number of configured HARQ processes (paragraph 182 and 184).
Papasakellariou does not teach but Liang discloses a second trigger (paragraphs 40-42, 45-47, 54).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou a second trigger.
The motivation would have been for HARQ feedback trigger of the first HARQ mode.
Regarding claim 27, all limitations in claim 14 are disclosed above. Papasakellariou further teaches the number of downlink channel monitoring occasions are identified based at least in part on a time location of the HARQ feedback (paragraph 182: use time slots to determine number of DCIs).
Regarding claim 28, all limitations in claim 14 are disclosed above. Papasakellariou teaches receiving a trigger for HARQ feedback in DCI for all of the configured HARQ processes or a subset of the configured HARQ processes for the UE (paragraphs 117, 155, 175, 177, 179, 182: UE determines HARQ ACK codebook size 
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou receiving a trigger for HARQ feedback in DCI for all of the configured HARQ processes or a subset of the configured HARQ processes for the UE via radio resource control (RRC) signaling.	The motivation would have been to instruct the UE to send feedback on received downlink information.
Regarding claim 29, all limitations in claim 28 are disclosed above. Papasakellariou further teaches the subset of the configured HARQ processes comprises a bitmap indication with each bit in the bitmap corresponding to one HARQ process (paragraph 140: bitmap configured for subset of slots) or a group of HARQ processes.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0019843 in view of Liang et al. (US Pub. No. 2020/0351060) in view of Liu (US Pub. No. 2018/0234211).
Regarding claim 18, all limitations in claim 15 are disclosed above. Papasakellariou further teaches the message comprises an implicit indication based at least in part on comparing a HARQ feedback parameter conveyed in downlink control information (paragraph 5: value of slot offset field and value of counter field).     
Papasakellariou does not teach but Liu discloses comparing with a parameter conveyed in radio resource control (paragraph 49).

The motivation would have been for HARQ feedback position.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0019843) in view of Liang et al. (US Pub. No. 2020/0351060) in view of Takeda et al. (US Pub. No. 2020/0288458).
Regarding claim 22, all limitations in claim 21 are disclosed above. Papasakellariou does not teach but Takeda teaches receiving the plurality of predefined sets of downlink channel monitoring occasions via radio resource control (RRC) signaling (paragraph 59, abstract: RRC with DCIs).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou receiving the plurality of predefined sets of downlink channel monitoring occasions via radio resource control (RRC) signaling.
The motivation would have been for PUCCH format.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0019843) in view of Liang et al. (US Pub. No. 2020/0351060) in view of Harada et al. (US Pub. No. 2019/0116489).
Regarding claim 23, all limitations in claim 14 are disclosed above. Papasakellariou does not teach but Harada discloses the HARQ ACK codebook size 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou the HARQ ACK codebook size encompasses a number of transmission time intervals (TTIs), wherein at least some of the number of TTIs are non-contiguous.
The motivation would have been for feedback bundling.
Regarding claim 24, all limitations in claim 14 are disclosed above. Papasakellariou does not teach but Harada discloses wherein the number of TTIs encompassed by the HARQ ACK codebook size spans two different transmission opportunities (TxOps) (paragraphs 244 and 273 and figures 18 and 19).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in Papasakellariou wherein the number of TTIs encompassed by the HARQ ACK codebook size spans two different transmission opportunities (TxOps).
The motivation would have been for feedback bundling.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-29 have been considered but are moot because a newly discovered reference, Liang, teaches the argued limitations in claims 9 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papsakellariou (US Pub. No. 2016/0295561) teaches HARQ-ACK feedback
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466